Title: To Thomas Jefferson from Gertrude J. Senf, 11 September 1806
From: Senf, Gertrude J.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Rocky Mount Sept 11th 1806
                        
                        Excused if trouble You with an other Letter, but I feel to Sensible my Great loss, than that I can remain
                                quired against them who has occasioned all my unhappiness; Last
                            year a party work begun here against my Husband with Colo. Mentges* who was Send by the Gen as an Aid, or
                            to be Arsenal keeper, he was in correspondence with the Clerk’s, of Your Minister’s, of the different Department’s, a
                            Lettre what a Mr. Shaffer, wrote to his friend, from Philadelphie, Since his dead, and what my Husband openend in hope’s,
                            as he thought it would inform him how he would gett reembourse again, of the money what he had advt. Colo. Mentges,
                            (and what never he gott back for all the War office Own’d him for Six Month’s Servis to Mentges). but how astonish was my
                            Dear Husband, to See the duble face, and Caracter, what Gen. Dearborn is, in the way that, that Gentleman explained about
                            Some business himself to his friend of Some Demand’s, what Colo. Mentges hadt against the War office—Lett the Gen
                            Show You that Same Letter, Dear Sir, in what my Husband rapt up Some other papers of the Deceased, and Send it, to make
                            him aware that his Duplicity was knowed, and I don’t doubt or it will explain many things what will be of Service—lett
                            the Gen produce the accts with the expences, and Lettre’s, of my Husband, what will explain what work was done,
                            what people he had there, and at what date they were there, untill the Gentlemen tradesmen was come, what the General hadt
                            Send from Philadelphie, Some of them, only direct in his Line the work, other’s do Some, and are there at the extravagant
                            rate of three Dols a day, and what is call’d Journemen at two dol.
                        the Secret correspondance was kept up against my Husband by the Gen with the Carpenter at the work’s a
                            Mr. Jackson, who was inform’d by the above mentioned in the latter end of the Year, or the beginning of this, that my
                            Husband would Soon be Succeeded by an other Officer, what was an Capt and what was one of their Own or a Northern Man.
                            the New’s Soon Spread abroad, but it was kept a profound Secret for Us, untill Capt MaComb’s arrival, whose father you
                            have knowe’d in New York, and he entirely young for Such important buseness, in respect to my Husband, where is the Man of
                            feeling’s, and honor, Dear Sir, who can Serve, Submit, and give Satisfaction, where Such Mean proceeding’s is going on
                            against him when he has Served his Country faithfully for thirty
                            Year’s has enrished by his talents and is Grown poor by his enthusiasme and with having to do with Speculators, the last
                            money what my husband received from the War office, was 5000 dols the ten of June 1805 he was oblige’d instantly to
                            pay the half away. by the latter end of the Year the Gentlemen
                            Tradesmen, took a Large Sum of money for Wages, boarding, and other extravagant expences, what hitherto had been unknowe’d
                            to my husband as accounts will Show, and what was not allowed without order’s.
                        My husband Sold Some of Our bank Stok (the proprety what my Parent’s has left me) to have allway’s some
                            private money to dispose of in case of necessity, he adv for the publick nearly two thousand dols. Till this day
                            his accts are not yet Settled, not withstanding they have been Send three different time’s by my husband acg to
                            order’s. during his Sickness he has been in want of the necessary’s to make his last moment’s a little confetable, had no
                            Doc to attend him, all for the want of money, being oblige to Send thirty mylles distances for an able physician As
                            Sick as my dear Husband was, and was oblige to keep his bedt the people came to insult him, So that in Self defence he was
                            oblige to gett up, and take his pistol’s. them Same people a few day’s after that took a bail writ and would have carried him to Goal was it not for the Gentleman behaviour of the
                            Sheriff—untill it please’s the Gen. to Settle the accts of my Dear Husband, I have not a Shilling, and may be well
                            be in want of bread in that time, Lett he reflect what his Animosity, and party has done, this is the poor unhappy
                            Situation of the Widow of Senf, this is the distresfull circumstances of the daughter of Your old friend, both of them
                            have Sacrifice their happiness for the welfare of this Country.
                        I have promessed Sacredly upon the Dead bedt of my dear Husband, that as far as my abilities, with the
                            Langues, and pen would permit me, I would do my endavours to acquant you with the above mentioned thing’s, in hope’s, Dear
                            Sir that you as his friend, and father to this Country, will See Justice done to his Memory, and his honest feeling’s,
                            what has made him fall a Victim, Favor me, as much, as to Send an impartial Gentleman [No] Whitney, or a federal to enquire unto the conduct of my dear Husband, conserning the work’s. with
                            Order’s of you, Sir, I will furnish him, with every receipt, Lettre, and paper, conserning that work, from the time it was
                            begun, untill the order’s for my Husband to quit it, and in the own handwriting of the deceased if necessary copies can be
                            take, but I cannot part with the origenals.
                        Lett my present unhappy Situation, by my great loss, be an excuse in what I could have explained myself to
                            freely With every Sincere wish what can contribute to your Contentment, 
                  I am with greatest Esteem Sir Your Humble Servant
                        
                            G:J: Senf
                            
                        
                    
   a strong ennemy to this present Government, as Judge
                            Grimke who was with the Gen in correspondance, and a great ennemy to Senf 

               